                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    PAMELA BOND,                                     )
                                                     )
             Plaintiff                               )       Case No. l:18-cv-00176 (Erie)
                                                     )
    Vs                                               )
                                                     )       RICHARD A. LANZILLO
    STATE FARM INSURANCE                             )       UNITED STATES MAGISTRATE JUDGE
    COMPANY,                                         )
                                                     )
             Defendants                              )
                                                     )       MEMORANDUM OPINION AND ORDER
                                                     )       ON DEFENDANTS' MOTION TO DISMISS
                                                     )
                                                     )        [ECF No. 21]


    I.       Introduction

          Defendant State Farm Insurance Company (State Farm) has filed a Motion to Dismiss

Plaintiff's Amended Complaint for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(b)(l) and, alternatively, for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). ECF

No. 19, ECF No. 20. If the Court declines to dismiss the Amended Complaint, State Farm moves

to strike several exhibits to Bond's Amended Complaint pursuant to Fed. R. Civ. P. 12(f). Id. For

the reasons set for below, the Court will deny State Farm's Motion to Dismiss the Amended

Complaint pursuant to Rule l 2(b )( 1), grant in part and deny in part its Motion to Dismiss pursuant

to Rule 12(b)( 6), and grant its Motion to Strike. 1

    II.      Procedural History

          Plaintiff Pamela Bond, acting pro se, commenced this action against State Farm on

June, 12, 2018, by filing a motion for leave to proceed in forma pauperis. ECF No. 1. Magistrate



1
  This Court has jurisdiction under 28 U.S.C. § 1331 and 1343. All parties have consented to proceed before a United
States Magistrate Judge in this matter. ECF No. 5, ECF No. 18. See also 28 U.S.C. § 636(c)(l); Federal Rule of Civil
Procedure 73.
Judge Robert C. Mitchell granted Plaintiffs motion on June 18, 2018 [ECF No. 2], and her

Complaint was docketed on that same date. ECF No. 3. Upon reviewing Bond's Complaint,

Judge Mitchell noted that it failed to state a basis for federal subject matter jurisdiction, and on

June 18, 2018, he entered an order [ECF No. 4] directing Bond to file an Amended Complaint by

July 9, 2018 to correct this jurisdictional deficiency. On July 23, 2018, after Bond failed to file an

Amended Complaint as ordered, Judge Mitchell filed a Report and Recommendation

recommending that the Court dismiss this action based upon lack of subject matter jurisdiction.

ECF No. 6. On August 2, 2018, Bond filed objections [ECF No. 7] to the Report and

Recommendation in which she alleged that the she transmitted an Amended Complaint for filing

via certified mail. She attached a certified mail receipt indicating that a package had been

received by the Court on July 5, 2018. Based upon Bond's objections, Judge Mitchell entered an

order vacating the Report and Recommendation on August 9, 2018. ECF No. 8. Bond's

Amended Complaint [ECF No. 10] was ultimately filed on August 29, 2018, and is the operative

Complaint in this litigation. Thereafter, State Farm waived service of the summons and, on

November 5, 2018, it filed the instant motion. ECF Nos. 19, 20.

      III.      Allegations of the Amended Complaint

             Construed generously, Bond's Amended Complaint alleges that State Farm has breached a

homeowner's insurance policy by failing to pay a property damage claim. ECF No. 3 ~1.

According to the Amended Complaint, Bond purchased a home located at 316 Dawson Street in

Kane, Pennsylvania in July 2 for $41,000.00. An exhibit to her Amended Complaint indicates that

the property was insured by State Farm under a homeowner's insurance policy designated as

policy no. 38-EB-W853-3 (the "Policy"). ECF No. 3-1. The loss or losses for which Bond sought



2
    The Amended Complaint does not specify the year Bond purchased the property.
                                                         2
insurance coverage are confusing, to say the least. The Amended Complaint alleges that "over a

period of several months," unknown "vandal(s)" or "assailants" destroyed "[f]ifteen walls of

varying sizes" within the property and that each time Bond "left her home, it was clear upon her

return that things had been stolen, destroyed, and moved about." ECF No. 3     ,2.   Apparently

referring to the handiwork of the perpetrators of the vandalism, Bond alleges that "[n]one of the

changes made to the property were requested, purchased, or contractually agreed to by the owner

and Plaintiff," and that "[s]everal lock smiths (sic) have been retained to try and keep out

encroachers, but none of these efforts were successful." ECF No. 3, ,, 3, 4. The Amended

Complaint also includes allegations that the unknown vandals have made extensive physical

changes to the property:

                       5.       The bathtub has been changed twice. Two doors
                       have been removed altogether, four doors have been
                       changed. Old molding has been nailed into the knotty pine
                       estimated to have been worth $164,000.00 in the State
                       Farm Insurance binder. A beetle infestation has resulted. It
                       is also believed that much of the good wood was removed
                       because the boards left behind are not long enough to result
                       in the finished look of uninterrupted Pennsylvania planks of
                       highly polished undamaged wood.

                                              ***
                       7       The period appropriate molding was all removed
                       and replaced with trash lumber. Estimated cost of replacing
                       the molding runs into the thousands ofdollars.

                      8       When the cheap wood was removed it was noted
                      that excessive damages along with newly placed wires
                      were being hidden by the new "molding". New flowers and
                      shrubs were doused with wine. Floors became scratched
                      and actual holes appeared in the floor boards. Some of the
                      holes in the upstairs bedroom walls are two and three
                      inches wide.

                                              ***
                                                    3
                        10.     It is very sad to think that hatred, racism, sexual
                        harassment, and lack of respect for
                        personal property has sunk to this level of contemptuous
                        practices. Photographs are herewith
                        included to attempt to depict the actual situation (Exhibits
                        B,C,D,E,F).

                        11.     Exterminators do not ordinarily expect beetles to
                        accomplish so much damage to wood and so very
                        quickly. The vandal who leaves his name as genius on the
                        computers ad phones he or she left hacked
                        understood how to manipulate natural forces and engage in
                        biological warfare (Exhibit G).

ECF No.   3115, 7-8,   10-11.


        Plaintiff filed her Amended Complaint using the Pro Se Complaint form (Rev 12/16)

Complaint for a Civil Case. Under Section II of the form, which directs a plaintiff to

designate all bases upon which she is asserting federal court jurisdiction, Bond checked

"diversity of citizenship" only. She did not check the box asserting "federal question"

jurisdiction. However, under subsection II(A) of the form, which directs that filers claiming

federal question jurisdiction designate the federal statutes or other federal laws that are at

issue in the case, she listed the following:


            •   The McCarran-Ferguson Act, 15 U.S.C. §1011

           •    The Sherman Act

           •    The Clayton Act

           •    Federal Trade Commission Act


       Bond's Amended Complaint also indicated that she is seeking to invoke diversity of

citizenship as a basis for federal court jurisdiction. The Amended Complaint reports that

Plaintiff is a citizen of the Commonwealth of Pennsylvania and that State Farm is
                                                   4
incorporated under the laws of the State of Illinois, and has its principal place of business in

the State of Illinois. ECF No. 9.

        State Farm's motion seeks dismissal pursuant to Fed. R. Civ. P. 12(b)(l) based upon lack

of subject matter jurisdiction, and pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim

upon which relief can be granted. In the alternative, State Farm requests that several exhibits to

Bond's Amended Complaint be stricken pursuant to Fed. R. Civ. P. 12(f) because they are

immaterial, impertinent, and scandalous.

  IV.   Standard of Review

        A.     Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(l)

        When the Court considers a motion to dismiss for lack of subject matter jurisdiction under

Rule l 2(b )(1 ), it must first determine whether the defendant is making a facial or factual

jurisdictional challenge. Zhuo Zhang v. Chertoff, No. 06CV1140, 2006 WL 3254531, at* 1 (W.D.

Pa. Nov. 9, 2006). "In a facial jurisdictional attack, where the defendant asserts that the allegations

of the complaint are insufficient to establish jurisdiction, the Court must consider the allegations of

the complaint as true and draw all reasonable inferences in favor of the non-moving party." Id.

(citing Mortensen v. First Federal Savings and Loan Association, 549 F.2d 884, 891 (3d Cir.

1977)). Because Bond proceeds prose, her pleading is liberally construed and her complaint,

"however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted).

        In a factual jurisdictional attack, where the defendant argues that the Court lacks

jurisdiction based on evidence outside of the pleadings, the Court may consider that evidence and

need only accept the plaintiffs uncontroverted allegations as true. Id. (citing Cedars-Sinai Med.

Ctr. v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir. 1993) (internal citations omitted)). Whether the



                                                   5
challenge is facial or factual, the plaintiff bears the burden of establishing that jurisdiction is

proper. 3 Kokkonen v. Guardian Life Ins. Co. ofAm., 511 U.S. 375,377 (1994).

         In the present case, State Farm presents a facial challenge to subject matter jurisdiction. It

contends that Bond's Amended Complaint fails to allege the necessary prerequisites of federal

question or diversity jurisdiction.

         B.       Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

         A motion to dismiss pursuant to Rule l 2(b )( 6) tests the legal sufficiency of the complaint.

Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In deciding a motion to dismiss, the court is

not opining on whether the plaintiff will be likely to prevail on the merits; rather, the plaintiff must

only present factual allegations sufficient "to raise a right to relief above the speculative level."

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007) (citing 5 C. Wright & A. Miller, Federal

Practice and Procedure§ 1216, pp. 235-236 (3d ed. 2004)). See also Ashcroft v. Iqbal, 556 U.S.

662 (2009)). A complaint should only be dismissed pursuant to Rule 12 (b)(6) if it fails to allege

"enough facts to state a claim to relief that is plausible on its face." Twombly, 550 U.S. at 570

(rejecting the traditional 12 (b)(6) standard established in Conley v. Gibson, 355 U.S. 41 (1957)).

In making this determination, the court must accept as true all well-pled factual allegations in the

complaint and views them in a light most favorable to the plaintiff. US Express Lines Ltd. v.

Higgins, 281 F.3d 383,388 (3d Cir. 2002).

         While a complaint does not need detailed factual allegations to survive a motion to dismiss,

a complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555. A

"formulaic recitation of the elements of a cause of action will not do." Id. (citing Papas an v.



3
  While State Fann has properly challenged the Court's subject matter jurisdiction by motion pursuant to Rule
I 2(b )( 1), even in the absence of such a challenge, the Court has an obligation to examine its own jurisdiction and
address questions of subject matter jurisdiction sua sponte. Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 76-77 (3d
Cir. 2003). See also Fed.R.Civ.Pro. 12(h)(3).
                                                           6
Allain, 478 U.S. 265,286 (1986)). Moreover, a court need not accept inferences drawn by a

plaintiff if they are unsupported by the facts as set forth in the complaint. See California Pub.

Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal conclusions

disguised as factual allegations. Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S.

265,286 (1986)). See also McTernan v. City of York, Pennsylvania~ 577 F.3d 521,531 (3d Cir.

2009) ("The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.").

       Expounding on the Twombly/Iqbal line of cases, the Third Circuit has articulated the

following three-step approach:


               First, the court must "tak[e] note of the elements a plaintiff must
               plead to state a claim." Second, the court should identify
               allegations that, "because they are no more than conclusions, are
               not entitled to the assumption of truth." Finally, "where there are
               well-pleaded factual allegations, a court should assume their
               veracity and then determine whether they plausibly give rise to an
               entitlement for relief."


Burtch v. Mi/berg Factors, Inc.~ 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010)). This determination is "a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense." Iqbal, 556

U.S. at 679.

   V. Discussion

       A.      Subject Matter Jurisdiction

       "Federal courts are courts oflimited jurisdiction [and] possess only that power authorized

by Constitution and statute .... " Kokkonen, 511 U.S. at 377. Under Rule 8(a)(l) of the Federal

Rules of Civil Procedure, any pleading that states a claim for relief must contain "a short and

                                                  7
plain statement of the grounds for the court's jurisdiction .... " Fed. R. Civ. P. 8(a)(l). Plaintiffs

original Complaint failed to comply with this requirement, and the jurisdictional allegations of

her Amended Complaint are far from clear. However, because Plaintiff is acting pro se, the

Court has carefully examined her Amended Complaint and other submissions to determine

whether any basis for federal court subject matter jurisdiction exists in this case. As noted,

Plaintiff appears to base subject matter jurisdiction on both federal question jurisdiction under 28

U.S.C. § 1331, and diversity of citizenship jurisdiction under 28 U.S.C. § 1332.

                1.     The Amended Complaint does not support federal question jurisdiction.

        A district court has federal question jurisdiction in any case where a plaintiff with

standing makes a non-frivolous allegation that he or she is entitled to relief because the

defendant's conduct violated the U.S. Constitution or a federal statute. Growth Horizons, Inc. v.

Delaware County, Pennsylvania, 983 F.2d 1277, 1281 (3d Cir.1993). If jurisdiction is based on a

federal question, the pleader claiming federal jurisdiction simply must show that the federal claim

is not frivolous. Radeschi v. Commonwealth of Pennsylvania, 846 F. Supp. 416,419

(W.D.Pa.1993) (citing Bartholomew v. Librandi, 737 F. Supp. 22 (E.D. Pa.), ajj'd919 F.2d 133

(3d Cir.1990). While Bond has listed a number of federal statutes in support of her invocation of

federal question jurisdiction, it is apparent from the face of her Amended Complaint that none of

these statutes is implicated by her allegations and that the Amended Complaint fails to present a

non-frivolous federal claim.

        Bond first cites the McCarran-Ferguson Act, which was enacted in order to "preclude[]

application of a federal statute in face of state law enacted ... for the purpose of regulating the

business of insurance, if the federal measure does not specifically relat[ e] to the business of

insurance, and would invalidate, impair, or supersede the State's law." Humana Inc. v. Forsyth,

                                                    8
525 U.S. 299, 306 (1999) (citations and internal quotations omitted). The McCarron-Ferguson

Act does not authorize a private cause of action that a policyholder can assert against an insurance

carrier for purposes of recovering under a homeowner's insurance policy. Rather, the Act serves

to exempt insurance companies from various federal statutes--including federal antitrust laws --

so that regulation of the "business of insurance" is managed by the states. In fact, application of

the McCarron-Ferguson Act would serve to preclude Bond from pursuing a claim under a federal

statute (though she fails to specifically identify any such federal or state statute pursuant to which

she is stating a claim). Thus, the Mccarron-Ferguson Act does not serve as a basis for subject

matter jurisdiction.

        Similarly, the Sherman Act, the Clayton Act, and the Federal Trade Commission Act are

antitrust laws that concern the regulation of interstate commerce and protect competition in the

marketplace. To pursue a claim under the Sherman Act, Bond must establish at the outset that

State Farm was a party to "some form of concerted action" that "imposed an unreasonable

restraint on trade." In re Ins. Brokerage Antitrust Litigation, 618 F.3d 300, 314-15 (3d Cir. 2010)

(citations omitted). No such facts are alleged in the Complaint or the Amended Complaint.

Under the Clayton Act, "any person who shall be injured in his business or property by reason of

anything forbidden in the antitrust laws" may bring suit. 15 U.S.C. § 15. However, Bond must

establish that she suffered an "antitrust injury, which is to say injury of the type the antitrust laws

were intended to prevent and that flows from that which makes defendant[' s] acts unlawful. The

injury should reflect the anticompetitive effect either of the violation or of anticompetitive acts

made possible by the violation." Brunswick Corp. v. Pueblo Bowl-0-Mat, Inc., 429 U.S. 477,489

(1977). Bond's Amended Complaint alleges no such "antitrust injury." Finally, Bond cannot

pursue a claim under the Federal Trade Commission Act because only the Federal Trade

Commission may bring cases against a defendant pursuant to that statute. 15 U.S.C. § 45(a)(l);
                                                    9
Almendarez v. Pa. State Lottery and Rivers Casino, 2017 WL 3190646, at *4 (W.D. Pa. July, 27,

2017); Holloway v. Bristol-Myers Corp., 485 F.2d 986, 988-89 (D.C. Cir. 1973).

         Accordingly, Bond's Amended Complaint states no basis for federal question subject

 matter jurisdiction.


                ii. The Amended Complaint adequately supports diversity jurisdiction.

        "The principal federal statute governing diversity jurisdiction, 28 U.S.C. § 1332, gives

federal district courts original jurisdiction of all civil actions 'between ... citizens of different

States' where the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs." Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (quoting 28 U.S.C. § 1332). The

statute requires "complete diversity between all plaintiffs and all defendants," even though only

minimal diversity is constitutionally required. Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d

412, 419 (3d Cir. 2010). This means that, unless there is some other basis for jurisdiction, "no

plaintiff [may] be a citizen of the same state as any defendant." Id.

        Citizenship of natural persons is "synonymous with domicile, and 'the domicile of an

individual is his true, fixed and permanent home and place of habitation."' McCann v. Newman

Irrevocable Tr., 458 F.3d 281,286 (3d Cir. 2006) (quoting Vlandis v. Kline, 412 U.S. 441,454

(1973)). "[A] corporation," on the other hand, "shall be deemed ... a citizen of every [s]tate ... by

which it has been incorporated and of the [s]tate ... where it has its principal place of business." 28

U.S.C. § 1332(c)(l) (emphasis added). "'[P]rincipal place ofbusiness"'-as used in §1332(c)(l)-

refers to a corporation's '"nerve center"'-i.e., "normally ... the place where the corporation

maintains its headquarters .... " Papurello v. State Farm Fire & Cas. Co., 144 F. Supp. 3d 746, 752

(W.D. Pa. 2015) (quoting Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010)).




                                                    10
         Bond's Amended Complaint recites that she is a resident of the Commonwealth of

Pennsylvania and the other allegations of her Amended Complaint serve to confirm that she is a

domiciliary of Pennsylvania. She is, therefore, a citizen of Pennsylvania for purposes of diversity

jurisdiction. The Amended Complaint identifies Stated Farm as a corporation organized under the

laws of the State of Illinois with its principal place of business in Illinois. It is, therefore, a citizen

of Illinois under §1332(c)(l). 4 Myers v. State Farm Ins. Co., 842 F.2d 705, 707 (3d Cir. 1988).

Accordingly, complete diversity of citizenship exists in this case. State Farm acknowledges such.

ECF No. 20, p.5.

         State Farm disputes, however, that Bond's Amended Complaint satisfies the $75,000.00

amount in controversy requirement of§ 1332. As a general rule, the Court is "to decide the amount

in controversy from the complaint itself." Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir. 1993)

(citing Horton v. Liberty Mutual Ins. Co., 367 U.S. 348,353 (1961). The amount in controversy is

measured "by a reasonable reading of the value of the rights being litigated." Id. (citations

omitted). As the party invoking the Court's jurisdiction, Bond has "the burden to prove, by a

preponderance of the evidence, that the amount in controversy exceeds $75,000." Auto-Owners

Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 395 (3d Cir. 2016) (citing Judon v. Travelers Prop.

Cas. Co. ofAm., 773 F.3d 495, 506-07 (3d Cir. 2014)). This burden is "not especially onerous."

Id. The Supreme Court prescribed the standard for determining whether a plaintiffs claims satisfy

the amount in controversy requirement in St. Paul Mercury Indemnity Co. v. Red Cab Co., 303

U.S. 283 (1938), as follows:

                           The rule governing dismissal for want of jurisdiction in
                           cases brought in the federal court is that, unless the law

4
 Section 1332(c)(l) includes language that treats an insurance company as a citizen of its insured's state of citizenship
where the claim involves a "direct action" against the insurance company and the insured is not joined as a defendant.
This "direct action" provision applies only when an injured plaintiff's cause of action against the insurance company is
of such a nature that the liability sought to be imposed could be imposed against the insured tortfeasor.
Myers v. State Farm Ins. Co., 842 F.2d 705, 707 (3d Cir. 1988). This is not the nature of Bond's claim in this case.
                                                           11
                        gives a different rule, the sum claimed by the plaintiff
                        controls if the claim is apparently made in good faith. It
                        must appear to a legal certainty that the claim is really for
                        less than the jurisdictional amount to justify dismissal.

Id. at 288-89 (emphasis added) (footnotes omitted).

        In applying the "legal certainty" test established by St. Paul Mercury, the Court of

Appeals has instructed that "dismissal is appropriate only if the federal court is certain that the

jurisdictional amount cannot be met." Columbia Gas Transmission Corp. v. Tarbuck, 62 F.3d

538, 541 (3d Cir.1995). In other words, the court retains jurisdiction unless a plaintiffs claims are

facially "insubstantial" to satisfy the amount in controversy requirement. Lunderstadt v.

Colafella, 885 F.2d 66, 69-70 (3d Cir. 1989) (quoting Hagans v. Lavine, 415 U.S. 528,542 n.10

(1974)). Once a good faith pleading of the amount in controversy vests the district court with

diversity jurisdiction, the court retains jurisdiction even if the plaintiff cannot ultimately prove all

of the counts of the complaint or does not actually recover damages in excess of the amount in

controversy threshold of§ 1332. Suber v. Chrysler Corp., 104 F.3d 578, 583 (3d Cir. 1997), as

amended (Feb. 18, 1997)(citing St. Paul Mercury, 303 U.S. at 288. "Accordingly, the question

whether a plaintiffs claims pass the 'legal certainty' standard is a threshold matter that should

involve the court in only minimal scrutiny of the plaintiffs claims." Id.

        State Farm accurately points out that Bond's pleadings do not specifically allege whether

her damages exceed the sum of $75,000.00, exclusive of costs, or include a demand for particular

relief. It also notes Plaintiffs allegation that she purchased the insured property located at 316

Dawson Street in Kane, Pennsylvania for $41,000.00, which arguably undermines the proposition

that the insured loss exceeds $75,000.00. The Court cannot ignore, however, the other

allegations of Bond's Amended Complaint that place the value of her claim above the statutory



                                                   12
threshold. For example, Bond alleges that the damage to her property includes "old molding has

been nailed into the knotty pine estimated to have been worth $164,000.00 .... " ECF No. 9, 'il 5.

       In support of its challenge to jurisdiction under § 1332, State Farm cites Johnson v. Rite

Aid, 2018 WL 4838540 (W.D. Pa. Oct. 4, 2018). In that case, however, the Court's rejection of

diversity jurisdiction appeared to rest primarily upon the absence of complete diversity between

the plaintiff and the defendants. Id. at *6. While the Court also found that the plaintiffs

complaint failed to satisfy the amount in controversy threshold, that complaint lacked both a

demand for a specific amount of damages and any other allegations from which the Court could

ascertain that the plaintiff was claiming in excess of $75,000.00. In contrast, Bond's Amended

Complaint includes allegations that support an amount in controversy in excess of the threshold.

While aspects of her Amended Complaint cast doubt on whether she ultimately will be entitled to

present a claim to support recovery above the threshold, as a general rule, courts are not to

evaluate "the legal sufficiency" or soundness of a plaintiffs claims in determining whether

dismissal based upon the amount in controversy is appropriate. Suber v. Chrysler Corp., 104 F .3d

578, 583 (3d Cir. 1997). Given this, and the more lenient standard of review applicable to pro se

complaints, the Court finds that the Amended Complaint sufficiently alleges an amount in

controversy in excess of $75,000.00, exclusive of costs. Therefore, the Amended Complaint

supports subject matter jurisdiction under 28 U.S.C. § 1332, and State Farm's Motion to Dismiss

pursuant to Rule 12(b)(1) must be denied.

       B.      Sufficiency of Amended Complaint to State a Claim

               1.     Bond's Amended Complaint alleges facts sufficient to state a claim for
                      breach of the parties' insurance contract.

       Bond's Amended Complaint alleges that State Farm has notified Bond that it "will not

abide by their contractual Home Owner's Insurance Policy unless a court forces them to do so."

                                                  13
ECF No. 9, ~ 9. Subsequent paragraphs of the Amended Complaint describe various items of

property damage that Bond apparently alleges fall within the scope of coverage under her

homeowner's policy, but for which State Farm has denied coverage. At this stage of the

proceeding, Bond's Amended Complaint is sufficient to states a plausible claim for breach of the

parties' insurance contract. See Wehrenberg v. Metro. Prop. & Cas. Ins. Co., 2015 WL 4716305,

at *5 (W.D. Pa. Aug. 7, 2015) (denying motion for judgment on the pleadings where plaintiff

alleged facts sufficient to state plausible claim that insurance company wrongfully denied

coverage for vandalism damages that fell within scope of the policy's coverage). Based upon the

allegations of the Amended Complaint and the more lenient standard applicable to pro se

pleadings, the Court will deny State Farm's motion to dismiss Bond's breach of contract claim. 5

                  11.     Bond's Amended Complaint fails to allege facts sufficient to state any other
                          plausible claim.

         While the Amended Complaint alleges facts sufficient to state a claim for breach of

contract, the Court finds that this is the only viable claim asserted by Bond. The Amended

Complaint includes references to "harassment," "racism," and "character assassination," among

other vague characterizations. However, the Amended Complaint alleges no facts to support a

plausible claim under any such theory of liability, and it is unclear what possible connection any

such theory may have with the coverage denial issued by State Farm. No facts are alleged to

establish that anyone from or affiliated with State Farm made any comments or took any action

against Bond that were harassing, defamatory, or discriminatory in nature, and the Amended



5
 Ultimately, on a more developed record, Bond may be unable to establish facts sufficient to sustain this claim, or
State Farm may establish the applicability ofa coverage exclusion. "In Pennsylvania, the insured bears the burden of
proving facts that bring its claim within the policy's affirmative grant of coverage." Wehrenberg v. Metro. Prop. &
Cas. Ins. Co., 228 F. Supp. 3d 512,515 (W.D. Pa. 2017), affd sub nom. Wehrenberg v. Metro. Prop. & Cas. Ins. Co.,
715 Fed. Appx 209 (3d Cir. 2017) (citing Koppers Co. v. Aetna Cas. & Sur. Co., 98 F.3d 1440, 1446 (3d Cir. 1996)).
However, "the insurer bears the burden of proving the applicability of any exclusions or limitations on coverage, since
disclaiming coverage on the basis of an exclusion is an affirmative defense." Id.

                                                          14
Complaint does not contain sufficient allegations to support any associated causes of action

recognized by law for these vague allegations. Therefore, to the extent the Amended Complaint

purports to assert any claim or claims alleging harassment, character assassination, hatred,

racism, or sexual harassment, State Farm's Rule 12(b)(6) motion is granted and those claims are

dismissed.

       Additionally, Bond includes a two-page excerpt from an article about fraud in her filings.

To the extent she is attempting to assert that State Farm's conduct was fraudulent, this claim also

fails as a matter of law. Under Rule 9(b) of the Federal Rules of Civil Procedure, "[i]n alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake." Thus, under Pennsylvania law, Bond must aver with particularity the following

elements: (1) a representation; (2) which is material to the transaction at hand; (3) made falsely,

with knowledge of its falsity or recklessness as to whether it is true or false; (4) with the intent of

misleading the recipient into relying on it; (5) justifiable reliance on the misrepresentation by

the recipient; and (6) damage to the recipient as a proximate result of the misrepresentation.

Gibbs v. Ernst, 647 A.2d 882 (Pa. 1994); Rivello v. New Jersey Auto. Full Ins. Underwriting

Ass 'n, 638 A.2d 253 (Pa. Super. 1994). The Amended Complaint alleges no facts to support any

of the required elements, let alone sufficient to satisfy the particularity requirements of Rule 9(b).

Therefore, to the extent the Amended Complaint purports to assert a claim for fraud, State Farm's

Rule 12(b)( 6) motion is granted and that claim is dismissed.

             C. Exhibits to Amended Complaint to be stricken under Rule 12(f)

       Bond has attached various additional documents to her Amended Complaint. While

certain of these documents, specifically a coverage denial letter from State Farm and what

appears to be an invoice for pest control, plausibly relate to her breach of contract claim, the

remaining attached documents are either illegible or unrelated to her claim.
                                                   15
         For example, Bond attached a type-written document that states:

                  .. . sex, they announced it over the local police scanner.
                 Money would help, but it will not change the situation that my
                 family has been subjected to.

                 My grandson asked me what a Me-leasa is. I think those of
                 you who threw my earlier filings in the trash should be
                 required to explain your harassment, politics to all the children
                 living on this continent.

ECF No. 9, p.8. It is unclear to what this document is referring, but it appears to have no

plausible connection to the surviving claim in this case.

        Bond has also attached several documents that she identifies as photographs, but they

are black and white and it is impossible to discern or identify what may be depicted in the

photographs. ECF No. 9, pp. 15-20. Therefore, it is impossible to determine whether the

photographs relate to anything in this case. To the extent Bond may be in possession of

photographs depicting conditions of her home upon which she bases her insurance claim or

any other photographs supportive of or relevant to her claim, these may be disclosed or

produced as part of initial disclosures under Rule 26( a) or pursuant to a discovery request

under Rule 34 of the Federal Rules of Civil Procedure.

        Finally, Bond attached two pages from a document entitled "Fraud: A Review and

Research Agenda." ECF No. 9, pp. 12-13. As discussed above, the Amended Complaint

fails to state a claim for fraud.

       State Farm asserts that all of the foregoing documents, except the coverage denial

letter and the invoice for pest control, should be stricken pursuant to Rule 12(f) because they

are "immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f). Under this Rule,

content should be stricken where it is "so unrelated to the plaintiff{'s] claims as to be


                                                16
unworthy of any consideration[.]" Brkovich v. Dynacom Indus., Inc., 2011 WL 7052128, at

* 1 (W.D. Pa. Nov. 11, 2011). An allegation will be deemed to be immaterial when it "has no

essential or important relationship to the claim for reliefl:,] and impertinent matter consists of

statements that do not pertain, and are not necessary, to the issues in question." Id. at *2 n.l

(citations omitted). An allegation is scandalous when it "casts a derogatory light on

someone, uses repulsive language, or detracts from the dignity of the court." Id. at *3.

       The Corut finds that the documents attached as pages 8, 12, 13, and 15-20 of the Amended

Complaint [ECF No. 9] provide no substantive information plausibly related to Bond's breach of

contract claim against State Farm, and are irrelevant to issues related to the homeowner's policy.

Accordingly, the Court will order that these documents be stricken under Rule 12(f).

 VI.   Order

       For the reasons set forth above, Defendant State Farm Insurance Company's Motion at

ECF No. 19 is GRANTED IN PART AND DENIED IN PART as follows: the Motion to

Dismiss the Amended Complaint pursuant to Rule 12(b)(l) is DENIED; the Motion to Dismiss

the Amended Complaint pursuant to Rule 12(b)( 6) is DENIED as to Plaintiff's claim for breach

of the parties' contract of insurance, and GRANTED in all other respects, and the Motion to

Strike pursuant to Rule 12(f) is GRANTED, and the documents attached as pages 8, 12, 13, and

15-20 of ECF No. 9 are hereby STRICKEN.

        So ordered.

                                              ~vVI     RICHARD A. L~ILLO
                                                       UNITED STATES MAGISTRATE JUDGE

                      .J..Ji'             .
        Entered this _7_ day o f ~                    , 2019.



                                                 17
